DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 21 December 2021 to the previous Office action dated 13 September 2021 is acknowledged.  Claims 1-41 are pending in the application.
	The rejections under 35 U.S.C. 103 made in the previous Office action are maintained herein.

Election/Restrictions
Claims 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 May 2021.
Claims 2-9, 14-27, and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election of species porous clay carrier material and species flavoring agent comprising a compound having a carbon-carbon double bond, a carbon-oxygen double bond, or both releasable material was made without traverse in the reply filed on 28 May 2021.
	Claims 1, 10-13, 28-29, and 32-37 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 12-13, 28-29, and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 2016/0157515 A1; published 09 June 2016; of record) as evidenced by Powers et al. (US 2009/0053388 A1; published 26 February 2009; of record).
	Chapman et al. discloses a water-permeable fabric pouch containing a composition comprising a releasable component released from the composition and the pouch under mouth conditions and a release modifying agent adapted to react with a releasable component thereby modifying the release thereof from the pouch (abstract; claim 1) wherein the composition comprises a particulate non-tobacco material treated to contain nicotine and flavoring agent (claim 17) wherein the release modifying agent may be in powdered or particulate form associated with the composition contained in the cavity of the pouch (paragraph [0062]) wherein the release modifying agent may include an absorbent or adsorbent (paragraph [0078]) such as clay (paragraph [0080]) wherein the composition may include sweetener, binder, humectant, xanthan gum, and/or tobacco (paragraphs [0043], [0051]-[0052]) wherein substantial amounts of the releasable component may be ingested after a time suitable for use/enjoyment by the user for example about 10-60 minutes or 15-45 minutes (paragraph [0039]) wherein the pouch may be comprised of fleece (paragraphs [0001], [0008]) wherein a natural flavor may be cinnamon (paragraph [0051]).
	Although Chapman et al. does not disclose a particular example that uses clay as the release modifying agent and also includes flavoring agent in the composition, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to make the pouch of Chapman et al. with a composition in the cavity therein that includes particulate clay release modifying agent and flavoring agent, 
	As evidenced by Powers et al., microporous particulates such as clay adsorb flavorants into their pores (paragraph [0058]) in flavor emitting compositions (title), and therefore the flavoring agent in the composition of Chapman et al. as discussed above would be adsorbed into the pores of the clay in such composition.
	Regarding claim 13, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to make the pouch of Chapman et al. as discussed above comprised of fleece, with a reasonable expectation of success.
	Regarding claims 28-29, although Chapman et al. does not disclose the percent release as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize enjoyment of the user by varying the amount of flavoring agent that can be released over time through routine experimentation, such as ensuring enjoyable release of flavoring agent for 45 minutes as suggested by Chapman et al. which would encompass consistent release for such 45 minutes (i.e., about 33 wt% released every 15 minutes, which is within the claimed no greater than 50% within 10 minutes and 25-90% in 15-45 minutes ranges), with a reasonable expectation of success, per MPEP 2144.05(II).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to use cinnamon (the flavor of which is provided by cinnamaldehyde, which contains a carbon-carbon double bond and is an aldehyde) as the flavor in the composition of Chapman et al. as discussed above, with a reasonable expectation of success.
	Regarding claim 36, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to use no tobacco material other than nicotine in the composition of Chapman et al. as discussed above, with a reasonable expectation of success, given that tobacco material is optional in the composition of Chapman et al. and thus may be excluded therefrom.
Regarding claim 37, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Chapman et al. as discussed above and to include sweetener, binder, humectant, xanthan gum, and/or tobacco in the composition of Chapman et al. as discussed above, with a reasonable expectation of success.

Claims 1, 10-13, 28-29, and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. as evidenced by Powers et al. as applied to claims 1, 10, 12-13, 28-29, and 32-37 above, and further in view of Meyer et al. (US 2001/0045215 A1; published 29 November 2001; of record).
Chapman et al. and Powers et al. are relied upon as discussed above.

Meyer et al. discloses clay in tobacco products (abstract) wherein sepiolite is discussed therein as a type of clay that is porous that adsorbs flavoring substances (paragraphs [0011]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chapman et al. and Meyer et al. by using the sepiolite of Meyer et al. as the clay in the composition within the pouch of Chapman et al. as evidenced by Powers et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use a type of porous clay therein known for use in tobacco products to adsorb flavoring substances.

Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive.
Applicant argues that Chapman et al. teaches binding of releasable component thereby preventing release rather than sustained release thereof (remarks pages 2-3).  In response, Chapman et al. teaches that the release modifying agent such as clay is adapted to react with a releasable component thereby modifying the release thereof from the pouch, as discussed in the rejection.  Thus, the release modifying agent modifies the release of the releasable component from the pouch.  In other words, the releasable component may still be released from the pouch, it is just released in a 
Applicant argues that the obviousness of making the pouch of Chapman et al. with particulate clay release modifying agent and flavoring agent is merely unsubstantiated conjecture and is impermissible hindsight reconstruction, with no motivation to combine flavor material and clay carrier and no expectation of success in doing so (remarks page 3).  In response, Chapman et al. teaches that the release modifying agent may be in particulate form and may be clay, and that the composition may comprise flavoring agent, and thus such teachings provide a motivation to combine and an expectation of success, and thus such combination is not merely unsubstantiated conjecture, and since the rejection is based only on the teachings of the prior art it is not impermissible hindsight reconstruction.
Applicant argues that one of skill would not have looked to the tobacco smoke filter materials of Meyer et al. for use in an oral product (remarks page 4).  In response, Chapman et al. suggests using clay for adsorbing nicotine and flavoring substances, and Meyer et al. teaches use of porous sepiolite clay for adsorbing flavoring substances 
Applicant argues that Meyer et al. teaches away from using clay as it would be expected to remove the desired substances (remarks page 4).  In response, the primary reference Chapman et al. specifically suggests use of clay as the release modifying agent to adsorb flavoring substances, and does not limit the species of clay used, and Meyer et al. is merely cited for a species of clay that is known to adsorb flavoring substances.  Thus, rather than teaching away, Meyer et al. teaches a species of clay that does exactly what Chapman teaches is desirable.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.